Per Curiam. Our Committee on Civil Practice has recommended changes in Administrative Order Number 2 (b) and additions to the Reporter’s Notes to Ark. R. Civ. P., Rules 5 and 58. Paragraph (b) (3) of Administrative Order Number 2 provides that judgments, decrees, and orders may be filed with the clerk by facsimile transmission if the court so directs. Paragraph (b) (4) of Administrative Order Number 2 addresses emergency situations when an order needs to be effective immediately, but the clerk’s office is not open. We thank the committee for its work and agree with its recommendations. Accordingly, we adopt, effective immediately, the changes to paragraph (b) of Administrative Order Number 2 and republish it. We direct that the additions to the Reporter’s Notes to Rules 5 and 58 be added to the commentary. ADMINISTRATIVE ORDER NUMBER 2 — Docket and Other Records (a) Docket. *** (b) Judgments and Orders. (1) The clerk shall keep a judgment record book in which shall be kept a correct copy of every final judgment or appealable order, or order affecting title to or lien upon real or personal property, and any other order which the Court may direct to be kept. (2) The clerk shall denote the date and time that a judgment, decree or order is filed by stamping or otherwise marking it with the date and time and the word “filed.” A judgment, decree or order is entered when so stamped or marked by the clerk, irrespective of when it is recorded in the judgment record book. (3) If the clerk’s office has a facsimile machine, the clerk shall accept facsimile transmission of a judgment, decree or order filed in such manner at the direction of the court. The clerk shall stamp or otherwise mark a facsimile copy as filed on the date and time that it'is received on the clerk’s facsimile machine during the regular hours of the clerk’s office or, if received outside those hours, at the time the office opens on the next business day. The date stamped on the facsimile copy shall control all appeal-related deadlines pursuant to Rule 4(e) of the Arkansas Rules of Appellate Procedure—Civil. The original judgment, decree or order shall be substituted for the facsimile copy within fourteen days of transmission. (4) At any time that the clerk’s office is not open for business, and upon an express finding of extraordinary circumstances set forth in an order, any judge may make any order effective immediately by signing it, noting the time and date thereon, and marking or stamping it “filed in open court.” Any such order shall be filed with the clerk on the next day on which the clerk’s office is open, and this filing date shall control all appeal-related deadlines pursuant to Rule 4(e) of the Arkansas Rules of Appellate Procedure—Civil. Rule 5, Ark. R. Civ. P. Addition to Reporter’s Notes (1999): Subdivision(c)(2) of this rule does not authorize the filing of judgments, decrees or orders by facsimile transmission. However, Administrative Order No. 2(b), as amended in 1999, requires any clerk’s office with a facsimile machine to “accept facsimile transmission of a judgment, decree or order filed in such manner at the direction of the court.” The faxed judgment, decree or order is effective when entered by the clerk. To ensure the permanency of official court records, the original judgment, decree or order must be substituted for the facsimile copy within 14 days of transmission, but this step does not have any bearing on the effectiveness of the faxed document or the time for taking an appeal. Rule 58, Ark. R. Civ. P. Addition to Reporter’s Notes (1999): The second paragraph of this rule provides that a judgment or decree “is effective only when ... set forth [on a separate document] and entered as provided in Administrative Order No. 2.” As amended in 1999, Administrative Order No. 2(b) provides that a judgment, decree or order is “entered” when stamped or otherwise marked by the clerk with the time and date and the word “filed,” irrespective of when it is recorded in the judgment book. When the clerk’s office is not open for business, and upon an express finding of extraordinary circumstances, an order is effective immediately when signed by the judge. Such order must be filed with the clerk on the next day on which the clerk’s office is open, and this filing date controls all appeal-related deadlines. The 1999 amendment to Administrative Order No. 2(b) also requires any clerk’s office with a facsimile machine to “accept facsimile transmission of a judgment, decree or order filed in such manner at the direction of the court.” The faxed judgment, decree or order is effective when entered by the clerk. To ensure the permanency of official court records, the original judgment, decree or order must be substituted for the facsimile copy within 14 days of transmission, but this step does not have any bearing on the effectiveness of the faxed document or the time for taking an appeal.